Citation Nr: 9906028	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  94-41 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1. Entitlement to an increased rating for the postoperative 
residuals of right knee surgery with traumatic arthritis, 
currently rated as 10 percent disabling.

2. Entitlement to service connection for residuals, right 
shoulder injury.

3. Entitlement to service connection for generalized 
degenerative arthritis of multiple joints.

4.  Entitlement to service connection for bilateral hearing 
loss.

5. Entitlement to service connection for tinnitus.

6.  Entitlement to an increased (compensable) evaluation for 
traumatic arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The veteran had two periods of active service from November 
1979 to November 1983, and November 1987 to October 1992.  He 
was a member of the Reserve from October 1985 to October 
1987.  This case comes before the Board of Veterans' Appeals 
(Board) as a result of a rating decision by the Department of 
Veterans Affairs (VA) regional office (RO) in St. Petersburg, 
Florida.

The Board's decision is limited to the issues presented.  It 
is apparent from the claims file that appellant has raised 
several additional claims for entitlement to an increased 
rating, for traumatic arthritis, cervical spine (20 percent); 
and, for compensable ratings for hallux valgus, left foot; 
tinea versicolor, back; scar left eyebrow; scar right 
eyebrow; scar, left index finger; fracture, right middle 
finger; and, gastroesophageal reflux, each rated as 
noncompensable.  He also raised the issue of service 
connection for several additional issues including;  a right 
ankle fracture.  Such claims have not been fully adjudicated, 
or certified by the RO.  As such, the Board does not have 
jurisdiction at this time.  Kellar v. Brown, 6 Vet. App. 157 
(1994).

As noted in the Remand section which follows the Order 
section below, the issue of a compensable rating for 
traumatic arthritis of the left knee is not certified but is 
appropriately before the Board.  It is also noted that 
service connection is in effect for traumatic arthritis of 
several joints.  That decision is unaffected by and unrelated 
to the issue of entitlement to osteo or generalized arthritis 
of multiple joints herein at issue.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  Residuals of the appellant's service connected right knee 
disorder are currently manifested by subjective complaints of 
recurrent episodes of pain, aggravating by running, prolonged 
sitting, and standing.

3.  Objective clinical evidence of record indicate the 
veteran walks with an unremarkable gait pattern.  There is 
objective clinical evidence of slight limitation of motion 
(right knee flexion of 110 degrees), with a trace of 
patellofemoral crepitance, and pain on full flexion.  No 
redness, heat, or swelling was noted.  There was slight 
tenderness to palpation about the patellofemoral joint. He 
could heal and toe walk, squat, and arise. Radiographic 
demonstration of screws in the femur and tibia, consistent 
with ligament repair; degenerative changes of osteophyte 
formation at patella margin, and medial joint space, as well 
as narrowing of the medial joint space consistent with 
osteoarthritis or secondary degenerative change, was noted.  
The degree of instability is slight as manifested by a 
positive Lachman's test.

4.  Service medical records indicate that appellant was 
treated for a strained right shoulder muscle in service.  The 
condition is not subsequently clinically noted in service and 
appears to have resolved without complications. 

5.  The post service medical records are negative for any 
complaints or treatment for a chronic right shoulder 
disorder.

6.  A VA examination in February 1998 revealed a normal, 
full, and painless range of motion of the right shoulder, 
with no tenderness upon palpation noted.

7. The in-service right shoulder pathology was acute and 
transitory in nature and resolved in service without residual 
disability as continuing disability is not currently shown 
that can be related to service.

8.  The veteran's service and post service medical records 
are silent for complaints, treatment, or diagnosis of a 
bilateral hearing loss disability.

9.  A hearing loss disability as defined by VA regulation is 
not currently shown.

10.  Neither the service medical records nor the other 
evidence on file reveals that the appellant sustained any 
acoustic trauma during service.

11.  The veteran's service medical file is negative for any 
complaints or diagnosis of tinnitus.  

12. There is no competent evidence that the veteran suffers 
from; a right shoulder disorder; generalized (systemic) 
degenerative arthritis(the arthritis is related to documented 
traumatic injuries); bilateral hearing loss; and/or tinnitus 
which was causally related to service or to any incident or 
event therein.

13.  Appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claims for service connection for a right shoulder disorder, 
generalized systemic degenerate arthritis, bilateral hearing 
loss, or tinnitus are well grounded, that is, capable of 
substantiation.


CONCLUSIONS OF LAW

1. The criteria for separate 10 percent ratings, but no more, 
for arthritis and for instability of the right knee are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.102, 3.321, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.55, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5003-
5010, 5256, 5257, 5260, 5261 (1998); VAOPGCPREC 23-97, 62 
Fed. Reg. 63604 (1997) (Precedent Opinion of the General 
Counsel of the VA).

2.  The veteran has not submitted evidence of well-grounded 
claims for entitlement to service connection for a right 
shoulder disorder, generalized arthritis, bilateral hearing 
loss, or tinnitus.  38 U.S.C.A. §§  1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (1998).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating for a right knee disorder

The appellant's assertions, as to the increased rating issue, 
constitute a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a), requiring the VA to fulfill the statutory 
duty to assist the veteran in developing all facts relevant 
to the claim.  Proscelle  v. Derwinski, 2 Vet. App. 629, 632 
(1992). A claim that a service-connected disorder has become 
more severe is well grounded where the claimant asserts that 
a higher rating is justified due to increase in severity. See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).  The Board is of 
the opinion that the evidence is sufficient for evaluating 
this claim.  It is noted that there are at least two 
pertinent examinations on file, one conducted as recently as 
February 1998.  There is no suggestion that the disorder is 
worse rendering that examination inadequate.  The Board sees 
no reason for additional development.

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1998); 38 
C.F.R. § 3.102 (1998); Gilbert v. Derwinski 1 Vet. App. 49 
(1990). 

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation (See 
38 C.F.R. §§ 4.2, 4.41), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The most current 
clinical evidence of the level of disability is the VA 
examination in February 1998.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991 & Supp. 
1998); 38 C.F.R. Part 4, § 4.1 (1998). Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1 (1998).  Separate DCs identify 
the various disabilities. 38 U.S.C.A. § 1155 (West 1991 & 
Supp. 1998); 38 C.F.R. Part 4 (1998).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(1998). When, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3 (1998).

In addition, the Board will consider the potential 
application of the various other provisions of  38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
appellant, as well as the entire history of the appellant's 
disability in reaching its decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In reference to joints, factors as to the extent of 
disability include limitation of or excessive motion, 
weakened motion, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Pursuant to regulatory provisions, traumatic arthritis is to 
be rated as degenerative arthritis.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis, and limitation of 
motion, but not to a compensable degree under the applicable 
Code, a 10 percent rating is for assignment.  38 C.F.R. 
§ 4.71, Diagnostic Codes 5003, 5010.

With any form of arthritis, painful motion is an important 
factor of disability.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or within the joint 
structures, should be considered as points of contact which 
are diseased.  38 C.F.R. § 4.59.

Evaluation of the same disability under various diagnoses is 
to be avoided, as is the evaluation of the same manifestation 
under different diagnoses.  38 C.F.R. § 4.14.  The VA General 
Counsel recently has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  In determining whether additional disability 
exists, for purposes of a separate rating, the veteran must 
meet, at minimum, the criteria for a noncompensable rating 
under either of those codes.  Cf. Degmetich v. Brown, 104 
F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent 
ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  With these considerations in mind, the Board 
will address the merits of the claim at issue.

The service medical records reveals that the veteran was 
treated for a injury to his right knee in service in 1981.  
He continued to experience occasional aches and pains in the 
right knee. By 1989, he had increased pain and swelling when 
playing basketball.  The knee gave out with increasing 
frequency, and he began to experience locking in the knee.  
He underwent a right knee, anterior collateral ligament 
repair (ACL) surgery, during service.

A service physical review board in August 1992, noted the 
right knee, had multiple healed incisions.  ROM was 0-120 
degrees. Lachman was negative. There were palpable 
osteophytes in the mediofemoral condyle, and chronic 
synovitis. X-rays demonstrated moderate to severe 
osteoarthritis of the right knee with intact orthopedic 
appliance screws in the femur and tibia.  The diagnosis was 
posttraumatic (PT) osteoarthritis, right knee 2ndry to 
anterior cruciate ligament instability, moderate to severe. 
The board found that the veteran was 10 percent disabled due 
to PT osteoarthritis, of the knees (bilaterally), 
demonstrated by x-ray evidence, and manifested by pain and 
instability.  He was physically unfit for further duty and 
separated with severance pay from service.  

In a VA examination in January 1992 several sports related 
injuries, including the right knee were noted.  No right knee 
tenderness, joint laxity, or effusion were noted.  Flexion 
was to 130 degrees; and, extension to 0 degrees, with 
crepitation noted on passive ROM.  X-rays revealed screws in 
the femur and tibia, consistent with ligament repair.  
Degenerative changes of osteophyte formation at patella 
margin, and medial joint space was noted, as well as 
narrowing of the medial joint space consistent with 
osteoarthritis or secondary degenerative change, advanced for 
age.

In a February 1993 rating decision service connection was 
granted for arthritis of the right knee, and a 10 percent 
rating was assigned.

In a VA examination in June 1995, the veteran reported 
recurrent episodes of pain, and a questionable history of 
swelling.  Aggravating factors included running, prolonged 
sitting, and standing. No medication was being taken.  The 
examiner noted an unremarkable gait pattern.  He walked 
without particular problems, and no giving way of the knee 
was noted. There was a well healed surgical scar over the 
anterior aspect of the knee, and the lateral aspect of the 
femur. The right knee ROM was 0 to 115 degrees, with a trace 
of patellofemoral crepitance noted.  No redness, heat, or 
swelling was noted.  He had slight tenderness to palpation 
over the patellofemoral joint.  The Lachman's was negative, 
as was the pivot shift, and anterior drawer sign.  He could 
heel and toe walk, squat, and arise.  The diagnosis was 
status post (SP), ACL reconstruction, right knee.

In a VA joints examination in February 1998, the ROM was 0 to 
110 degrees with pain on full flexion. No redness, heat, or 
swelling was noted. There was tenderness to palpation about 
the patellofemoral joint. Lachman's was 1+ with firm end 
point, otherwise no instability was noted. There was no 
evidence of fatigue, or weakened movements. He could heal and 
toe walk, squat, and arise.  The examiner diagnosed 
arthritis/arthralgia secondary to generalized degenerative 
arthritis; and SP ACL reconstruction, right knee.
 
The RO has, rated the veteran's arthritis, right knee 
analogous to DC 5010-5257, Knee, other impairment of: 
Recurrent subluxation or lateral instability, as follows;

Severe impairment warrants a 30 percent disability rating, 
and is the highest rating under this schedular provision.  

Moderate impairment warrants a 20 percent disability rating.

Slight impairment of the knee warrants a 10 percent 
disability rating. 38 C.F.R. § 4.71a, DC 5257.

The Board has considered several other diagnostic codes under 
which to rate the veteran's right knee disorder; as follows;

Under DC 5256, a 40 percent rating may be assigned for 
ankylosis in flexion between 10 degrees and 20 degrees. The 
veteran does not have ankylosis of his right knee, 
accordingly an increased evaluation under DC 5256 is not 
warranted. 

An increased  evaluation under DC 5260, or 5261 is not 
indicated, as his ROM was from 0 to 110 degrees. He does not 
exhibit  limitation of flexion of his right knee to 30 
degree, or limitation of extension  to 15 degrees, an 
increased evaluation of 20 percent under either DC 5260, or 
5261 is not indicated.  

The veteran's currently assigned rating is based on traumatic 
arthritic changes shown, and the slight crepitance noted.  
Such a rating is warranted by the x-ray evidence which 
revealed degenerative changes of osteophyte formation at 
patella margin, and medial joint space; and, narrowing of 
medial joint space consistent with traumatic arthritis. It is 
clear from the medical evidence that the appellant had slight  
limitation of motion of the right knee as evidenced by VA 
examination.  There was some pain noted at full flexion, 
crepitation, and tenderness to palpation about the 
patellofemoral joint, but no redness, heat, swelling. 
Significantly, there was no objective evidence of fatigue, 
weakened movements, or locking of the knee.  There was, 
however, a positive Lachman's test which on the most recent 
examination which is indicated to represent some (slight) 
instability.  Pursuant to the General Counsel's Opinion to 
which above reference is made, a separate 10 percent rating 
is warranted for the instability.

While there is a basis for the assignment of separate 10 
percent ratings based on instability and limitation of 
motion, there is no basis for a higher rating.  There is no 
limitation of motion (including ankylosis) to a compensable 
degree.  Findings other than a 1+ Lachman's test reveal no 
instability, and there is in fact no other knee impairment 
that would be characterized as moderate under the code.

Thus, there are not separate manifestations of impairment to 
warrant higher separate ratings under the arthritis code, and 
the joint impairment code.  Thus, giving consideration to the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca 
supra, there is no basis for a higher rating.  The slight 
impairment of the knee, the limitation of motion, and pain 
are contemplated in the rating assigned.  In the absence of 
greater impairment, recurrent subluxation, instability, or 
atrophy, there is no basis for an increased rating in this 
case.


Right shoulder disorder; generalized degenerative arthritis; 
bilateral hearing loss; and, tinnitus.

The threshold question to be answered at the outset of the 
analysis of any issue is whether the veteran's claim as to 
that issue is well grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
A veteran has, by statute, the duty to submit evidence that a 
claim is well grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107 (a) (West 1991 & Supp. 1998).  
Where such evidence is not submitted, the claim is not well 
grounded, and the initial burden placed on the veteran is not 
met.  Accordingly, there is no duty to assist him in the 
development of his claim.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992); See also Caluza v. Brown, 7 Vet.App. 498 
(1995).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 (1995);  
see also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1997).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1998).  Where a veteran served 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system (such as sensorineural hearing loss), or arthritis 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (1998). 

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303(d) (1998).  Finally, if 
a claim is well grounded, the Board must determine whether 
the evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


Right shoulder disorder

Service medical records indicate the veteran was treated for 
a right shoulder sprain in service in 1982.  The in-service 
right shoulder pathology after the initial treatment is not 
shown to have clinically recurred on a continuing basis.  
Thus, the inservice pathology is deemed to be acute and 
transitory, resolving without residual impairment.  

A VA examination in January 1992, noted reports of several 
sports related injuries including the right shoulder in 
service. The veteran complained of joint aches all over.  
However, x-rays revealed a normal right shoulder.  

In a VA examination in February 1998, the examiner noted the 
right shoulder had a full and painless ROM, with no 
tenderness to palpation.

There is no competent evidence of a chronic right shoulder 
disorder in service or post service to support the veteran's 
allegations of service connection. No current right shoulder 
disorder has been demonstrated.  

The veteran's medical assertions as to the existence of a 
right shoulder disorder are inherently incredible and beyond 
his competence.  Moray v. Brown, 5 Vet. App. 463 (1993), 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992). 


Generalized degenerative arthritis

The veteran contends that he suffers from generalized 
degenerative arthritis which had its onset in or was 
etiologically related to service. However, there is no 
competent medical evidence of systemic degenerative arthritis 
and the veteran's claim for service connection for that 
disorder must be, therefore, denied.  (As noted, service 
connection for traumatic arthritis of specific joints is in 
effect, and is unaffected by the decision herein on this 
issue.)

In this respect, the veteran's service medical records 
reveals that he suffered several traumatic sports related 
injuries in service, which are at present service connected, 
and exhibit traumatic arthritic changes.  

He underwent a VA examination in January 1992 which noted 
several sports related injuries involving the ankles, knees, 
neck, right shoulder, and right middle finger.  The right 
ankle, knees, neck, and right middle finger did not reveal 
tenderness, swelling, or deformity.  There was crepitation in 
the right knee on passive ROM.  . The PIP joint, right middle 
finger was slightly enlarged, with no deformity.  The veteran 
complained of joint aches all over, and stated that he had 
been told that he had some sort of arthritis.  However 
serological testing was negative.

X-rays revealed the following disorders, which are already 
service connected; degenerative joint disease (DJD), left 
hand; ligament repair screws in femur and tibia, right knee.  
Degenerative changes at patella margins, and medial joint 
spaces.  Narrowing of medial joint space consistent with 
osteoarthritis; cervical spine, slight widening of C5-6 inner 
spinous space, change in curvature of cervical spine along 
posterior vertebral body margins at C5-6 level.  Slight 
anterior disc space narrowing at C5-6.  Suggestive of early 
degenerative and possible PT changes at C5-6 level; right 
fingers, small ossicle at medial aspect base suggesting tiny 
avulsion fracture. Accessory ossicles could present a similar 
pattern and history of trauma but otherwise normal.  In 
addition mild degenerative changes at talonavicular joint of 
the right ankle were shown.  The ankle is not service 
connected.

The examiner specifically indicated that serological testing 
was negative for a generalized systemic degenerative 
arthritis, and there is no evidence that would support such a 
diagnosis.  The records note several sports related traumatic 
injuries and he is noted to have residuals of these injuries, 
including arthritis.  

The veteran stated that a physician told him that he had some 
sort of arthritis. However, statements by a lay person about 
information he received from a physician are not an adequate 
substitute for competent medical evidence. Without competent 
evidence that the veteran suffers from systemic degenerative 
arthritis, his claim for that disorder is not well grounded.

There is evidence that the veteran suffers from posttraumatic 
degenerative arthritis of the cervical spine; knees; and 
fingers, for which service connection is in effect. He also 
suffers from residuals of a right ankle fracture, which 
existed prior to service.  The evidence of record is devoid 
of competent evidence that the veteran's arthritis is a 
generalized systemic degenerative arthritis systemic in 
natures, nor does the evidence show a nexus between any 
current arthritis and any systemic arthritis or disease 
incurred in service.  Because two of the elements for a well-
grounded claim are not met, his claim must be denied as not 
well grounded.


Bilateral hearing loss, and tinnitus

The veteran stated that he was exposed to teletype equipment 
noise, tank engine noises and associated artillery fire 
during service and that, as a result of that noise exposure, 
sustained hearing loss.  Evidentiary assertions must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Here, he does not have medical 
expertise, and his statements as to the etiology of any 
hearing loss, tinnitus, or any other determination requiring 
medical knowledge do not render his claim plausible. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998)

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court), citing Ledford v. Derwinski, 3 Vet.App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet.App. 155 (1993), 
that the above regulation, although prohibiting an award of 
service connection where audiometric test scores are not 
within the established limits, does not prevent a veteran 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.

The veteran's service medical records are negative for any 
complaints or treatment for acoustic trauma or hearing 
disorders.  Several audiology examinations in service 
indicated normal hearing, bilaterally, as follows:




HERTZ



500           
1000
2000
3000
4000
September
1979




RIGHT
10
5
15
5
5
LEFT
10
10
5
5
15
April 
1981




RIGHT
10
0
5
0
0
LEFT
10
5
5
5
10
September 
1982




RIGHT
0
5
10
5
5
LEFT
0
0
5
10
10
June 
1987




RIGHT
0
0
10
0
0
LEFT
0
0
0
0
20
March 
1988




RIGHT
10
5
5
5
5
LEFT
5
5
0
0
5
July 
1988




RIGHT
10
5
5
5
5
LEFT
5
5
0
0
5
February 
1990




RIGHT
0
0
10
0
5
LEFT
0
5
0
10
0
September 
1991




RIGHT
5
5
10
5
0
LEFT
5
10
5
5
0

A audiology examination performed prior to separation in 
April 1992 also documented normal hearing, bilaterally.  The 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
5
0
LEFT
5
10
5
5
0

In a VA audiology examination in January 1992, the veteran 
reported being exposed to hazardous noises in service from 
teletype equipment, tank engines, and artillery.  He did not 
use hearing protectors until 1991. In service, he was not 
informed of any abnormal hearing tests.  He reported the 
onset of bilateral intermittent buzzing and seashell type 
noises in his ears in the late 1980s, which has persisted to 
the present time.  He has avoided hazardous noises since 
separation from service and his hearing deficit has resolved.  
The examiner noted normal appearing external auditory canals, 
and tympanic membranes.  Response to tuning forks was normal.  
No active disease was present. The examiner noted hearing 
within the limits of normal, bilaterally, but recommended a 
re-evaluation if there was a worsening of his intermittent 
tinnitus. The pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
5
0
LEFT
5
10
0
5
10

The average puretone levels were 4 for the right ear, and 9 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear, and 98 
percent in the left ear.  The diagnosis was a history of 
hearing loss, and tinnitus.

A VA audiology examination in February 1998 documented 
hearing within the limits of normal, bilaterally.  The pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
15
10
5
LEFT
0
5
5
15
10

The average puretone levels were  9 for the right ear, and 
left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear, and 98 percent in the 
left ear.

A VA examination by a fee provider in March 1998 noted normal 
appearing auricles, and bilateral tympanic membranes. Tuning 
forks were normal.  The right inferior medial aspect of his 
canal skin was injected.  The diagnosis was an impression of 
intermittent right tinnitus unchanging of undetermined length 
of time with normal hearing.

In this case no evidence has been submitted by the appellant 
to indicate an acoustic or head trauma in service, to support 
the allegations of hearing loss, or tinnitus during service, 
or post service.  None of the service or post service VA 
audiology findings meet the criteria for a hearing loss 
disability under 38 C.F.R. § 3.385. His assertions as to the 
claim of service connection for a bilateral hearing loss, and 
tinnitus is beyond the competence of the veteran when viewed 
in the context of the total record, and because current 
disability is not demonstrated, the claim is not plausible, 
or well grounded and must be denied.

The Court has held that "Congress specifically limits 
entitlement for service connected disease or injury to cases 
where such incidents have resulted in a disability. (Citation 
omitted.) In the absence of proof of a present disability 
there can be no valid claim." Brammer v. Derwinski, 3 
Vet.App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 
Vet.App. 141, 143-44 (1992).  As the veteran has not 
submitted competent evidence that he currently suffers from a 
right shoulder disability, generalized degenerative 
arthritis, bilateral hearing loss, or tinnitus the claims are 
not well grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993); Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992); 
Caluza v. Brown, 7 Vet.App. 498 (1995).  Thus, the claims 
must be denied. 

Where a claim is not well grounded it is incomplete, and the 
VA is obligated under 38 U.S.C.A. § 5103 to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  In this case, with 
regard to the claim for service connection for a right 
shoulder disability, generalized degenerative arthritis, 
bilateral hearing loss, and tinnitus, the veteran has been 
notified of the defects in the evidentiary record, and the 
kinds of information needed.  As such, it is concluded he has 
been appropriately advised as to the information needed.


ORDER

Entitlement to separate 10 percent ratings for arthritis with 
limitation of motion of the right knee and for slight 
instability are warranted; increased evaluations a right knee 
disorder are granted to the extent indicated subject to the 
law and regulations governing the award of monetary benefits.

In the absence of evidence of a well-grounded claim, service 
connection for a right shoulder disorder, generalized 
degenerative arthritis, hearing loss, and tinnitus are 
denied. 


REMAND

The issue of entitlement to a compensable rating for 
traumatic arthritis of the left knee was subject to some 
initial development at the start of this claim.  Service 
connection was granted, a noncompensable rating was assigned, 
and the appellant appealed.  In part, the issue is subject to 
the guidance recently offered by the Court in Fenderson v. 
West, No 96-947 (U.S. Vet. App. Jan 20, 1999).  The issue was 
considered in a statement of the case, and a substantive 
appeal was filed.  Thus, technically, the appeal as to that 
issue was perfected.  The appellant indicated on one 
examination that he desired consideration of this right knee, 
but the issue as to the left knee disorder, while not 
certified to the Board, was not specifically withdrawn.  
Thus, it remains in appellate status.

Subsequent to the last review by the RO, additional pertinent 
evidence, including examination findings, have been added to 
the record.  The RO needs to evaluate this evidence as a 
preliminary matter, to preserve the appellant's due process 
rights.

While the case is undergoing development, the appellant will 
be offered the opportunity to submit or provide notice of 
pertinent treatment records that may exist.

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should contact the appellant 
and ascertain whether he has had recent 
treatment of his left knee disorder.  If 
so, an attempt to obtain pertinent 
records should be undertaken to the 
extent records are not on file.  The 
appellant should provide such assistance 
in obtaining records as needed.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The RO should then review all the 
evidence on file and readjudicate the 
issue of an increased (compensable) 
rating for left knee pathology, to 
include consideration of the guidance 
provided in Fenderson, supra.  This 
review should encompass all pertinent 
evidence added to the record since the 
last determination as to this issue by 
the RO.  To the extent it is determined 
that additional examination is indicated, 
such examination should be scheduled.  If 
conducted all indicated tests should be 
accomplished and all clinical findings 
should be reported in detail.  The claims 
folder should be provided to the examiner 
for review prior to the examination.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a supplemental statement of the case and 
afforded a reasonable opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further consideration as in order.  No action is required of 
the appellant until he is notified.  The Board intimates no 
opinion as to the outcome in this case by that action taken 
herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-466, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5105 (West 1991 and Supp. 1996) (Historical and 
Statutory Notes).  In addition VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and by the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans' 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Board's decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).


